DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/26/2021 has been entered. Claims 1-2, 5-11, 14-17 are pending in the Application. Claims 3-4, 12-13 have been canceled by the Applicant.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OPTICAL COMPONENT FOOL-PROOF STRUCTURE FOR BACKLIGHT MODULE AND DISPLAY PANEL.
The current title of OPYICL COMPONENT FOOL-PROFF STRUCTURE FOR BACKLIGHT MODULE AND DISPLAY PANEL contains spelling errors.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: in the last three lines, “position of the fool-proof structures disposed on different optical components are different from each other” is unclear, a suggestion for correction is “wherein, when in a stacked position with other optical components, the fool-proof structure on the optical component is in a different position from fool-proof structures on the other optical components”.  Appropriate correction is required.

	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-11, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “each fool-proof structure comprises a bulge” and “the fool-proof structure comprises a first recess and a first boss same to the bulge”. The language “first boss same to the bulge” renders the claim unclear, as it is uncertain what the phrase “same to the” means, and if the limitation means that the first boss is the same element as the bulge, meaning that they are the same element with different names. For the purposes of claim examination, the Examiner will interpret them to be the same.
Claims 2, 5-8 are rejected due to their dependence on claim 1. Claims 11, 14-17 are rejected due to their dependence on claim 10.
Claim 9 recites the limitation “the fool-proof structure comprises a bulge” and “the fool-proof structure comprises a first recess and a first boss”. In light of the language of claims 1 and 10, it is unclear if the bulge and the first boss are supposed to be the same element with different names, or different and exclusive elements. Both the first boss and the bulge are used to fix the optical component to the back plate. For the purposes of claim examination, the Examiner will interpret them to be the same.


Allowable Subject Matter

Claims 1-2, 5-11, 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 9 and 10 recite, inter alia, a backlight module and an optical component with a fool-proof structure matched and fixed with a back plate with a positioning structure, and “the first boss and the first recess are parallelly disposed; wherein the positioning structure comprises a second boss and a second recess; the second boss and the second recess are parallelly disposed: wherein the first recess is matched and fixed with the second boss; the first boss is matched and fixed with the second recess, the first boss and the first recess are mutual dislocated from each other along a width direction of each of the support plates, the second boss and the second recess are mutual dislocated from each other along a width direction of each of the support plates, and position of the fool-proof structures disposed on different optical components are different from each other.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art Huang (US 2013/0208504 A1) discloses an optical module matched and fixed with a back plate through a protrusion. Fu (CN 207067609 U) discloses a fixing structure with a boss and a recess that are parallely disposed. However, Huang and Fu, taken in combination or separately, does not disclose that the boss and recess are mutually dislocated from along each other along a width direction of the support plate.
Claims 2, 5-8 would be allowable due to their dependence on claim 1. Claims 11, 14-17 would be allowable due to their dependence on claim 10.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875